Citation Nr: 0033640	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-18 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to the assignment of higher evalaution(s) for 
multiple joint pain due to an undiagnosed illness, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to November 
1969, from January 1972 to September 1977, and from November 
1990 to January 1992, at which time he was recalled to active 
duty as a member of the Colorado Army National Guard with 
service in Southwest Asia during the Persian Gulf War (PGW).  

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which established service connection 
for multiple joint pain due to undiagnosed illness as 10 
percent disabling.  The valuation was increased to 20 percent 
disabling by a March 2000 rating, citing Diagnostic Code 
8852-5003.

The Board also notes that in the veteran's statement-in-
support- of-claim, dated July 24, 1998, he asserts an 
additional claim for a right knee condition as secondary to 
his service connected left knee disability.  Because that 
issue is not before the Board on this appeal, it is hereby 
referred to the RO for appropriate action.  


REMAND

The RO has established entitlement to service connection for 
multiple joint pain due to undiagnosed illness.  The Board 
additionally observes that service connection has also been 
established for other joint pathology, e.g. lumbosacral 
strain, left knee injury etc., because they are attributable 
to known causes.  The RO did not specify in October 1998 
rating decision the particular joints affected by the 
undiagnosed illness are service connected. 

The residuals of multiple joint pain can potentially be 
evaluated based upon limitation of motion of each joint 
affected.  As such the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must also be considered, and that examinations upon 
which the rating decisions are based must adequately portray 
the extent of functional loss due to pain "on use or due to 
flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
Board observes that VAOPGCPREC 9-98 provides additional 
guidance for rating musculoskeletal disability manifested by 
pain.  

The Board notes that if an examination report does not 
contain sufficient detail, it is incumbent upon the rating 
board to return the report as inadequate for evaluation 
purposes.  Ardison v. Brown, 6 Vet. App. 405, 407 (1994); 
Abernathy v. Principi, 3 Vet. App. 461, 464 (1992).  Each 
joint affected must be identified and evaluated for 
functional loss due to pain.

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2000).  

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:  

1.  The veteran should be afforded a VA 
examination by to determine the extent of 
his joint pain due to undiagnosed illness 
as distinguished from his other service 
connected disabilities.  

All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
and a copy of this Remand must be made 
available to the examiner prior to the 
examination to facilitate a thorough, 
longitudinal review of the evidence, and 
the examiner should note in the report 
that the claims file has been reviewed.  
The examiner should determine as follows:

a). All joints affected by joint 
pain due to undiagnosed illness as 
distinguished from his other service 
connected disabilities should be 
identified.  

b). All manifestations of any joints 
affected by joint pain due to 
undiagnosed illness as distinguished 
from his other service connected 
disabilities should be provided, to 
include the range of motion in 
degrees of all joints so affected.  
In this regard, the examiner should 
be asked to specify what is 
considered the normal range of 
motion in degrees for the affected 
joints.

c). With respect to any joint 
affected by joint pain due to 
undiagnosed illness as distinguished 
from his other service connected 
disabilities, the examiner should 
note whether there is weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, 
these determinations should be 
expressed in terms of the degree of 
additional range of motion loss or 
favorable or unfavorable ankylosis 
due to any weakened movement, excess 
fatigability, or incoordination.  

The examiner is also requested to 
report pain which could 
significantly limit functional 
ability during flare-ups or when any 
affected joint is used repeatedly 
over a period of time.  This 
determination should, if feasible, 
be portrayed in terms of the degree 
of additional range of motion loss 
or favorable or unfavorable 
ankylosis due to pain on use or 
during flare-ups.  If any 
determination cannot feasibly be 
made, it should be so indicated.

2.  Thereafter, the RO should review the 
claims file and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the report does 
not include all test reports, special 
studies, or fully detailed descriptions 
of all pathology or adequate responses to 
the specific opinions requested, the 
report must be returned to the examiner 
for corrective action.  38 C.F.R. § 4.2.  
"If the [examination] report does not 
contain sufficient detail it is incumbent 
upon the rating board to return the 
report as inadequate for evaluation 
purposes."  Green v. Derwinski, 1. Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994).

3.  Thereafter, the RO should 
readjudicate the issue in appellate 
status, to include a determination as to 
which joints (joint) are affected by the 
joint pain due to an undiagnosed illness.  

The RO should also consider the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 
as set forth in the Deluca case as well 
as VAOPGCPREC 9-98.

The RO is advised that the Board is obligated by law to 
ensure that the RO complies with its directives.  The Court 
has stated that compliance by the RO is neither optional nor 
discretionary.  Where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance.  Stegall v. West, 11 Vet. App. 
268 (1998).

Thereafter, after compliance with all other procedures 
referable to the processing of appeals, the case should be 
returned to the Board, if in order.  The appellant need take 
no action until notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	BRUCE KANNEE
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



